Citation Nr: 0938493	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 
2003 for the grant of service connection for incisional 
ventral hernia. 

2.  Entitlement to service connection for adhesion scar 
tissue as secondary to service-connected incisional ventral 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to 
January 1979, from December 1990 to May 1991, and from 
October 1994 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the RO that 
granted service connection for incisional ventral hernia, 
effective October 22, 2003.  In October 2008, the RO denied 
entitlement to service connection for adhesions.  The Veteran 
perfected timely appeals of these matters, challenging the 
denial of service connection for adhesions and challenging 
the effective date for the grant of service connection for 
incisional ventral hernia.  

In July 2009, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file. 


FINDINGS OF FACT

1.  The RO issued a rating decision in August 1999 denying 
the Veteran's petition to reopen a previously-denied claim 
for service connection for incisional ventral hernia; the 
Veteran did not appeal.

2.   The record does not show an unadjudicated claim for 
service connection for incisional ventral hernia after August 
1999 until the Veteran's present claim, received by the RO on 
October 22, 2003.

3.  The medical evidence does not demonstrate that the 
Veteran has adhesion scar tissue that can be causally linked 
to an event or incident of his active service or his service-
connected incisional ventral hernia.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
22, 2003, for the grant of service connection for incisional 
ventral hernia, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155(a), 3.400 (2009).

2.  The medical evidence does not demonstrate that the 
Veteran has adhesion scar tissue that can be causally linked 
to an event or incident of his active service or his service-
connected incisional ventral hernia.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002 &Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

With respect to his earlier effective date claim, the Board 
notes that the Court recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

With respect to the Veteran's service connection claim, the 
Board notes that in letters dated in March 2006 and July 
2008, the RO provided the Veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was also generally invited to send 
information or evidence to VA that may support his claim, was 
advised of the basic law and regulations governing his claim, 
the basis for the decisions regarding his claim, and the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
that was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical and treatment records, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has been considered.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Earlier effective date.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

In this case, the record shows the RO denied service 
connection for incisional hernia by a rating decision in 
August 1991; the Veteran did not appeal.  The RO subsequently 
denied the Veteran's application to reopen the claim in 
August 1999.  On both occasions the Veteran was sent notice 
of the denial and of his appellate rights, but did not 
initiate an appeal contesting the denial and the decision 
became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.304, 20.305, 20.1103.  This action 
constitutes a final adjudication of the claim, based on the 
evidence then of record.  38 C.F.R. § 3.160(d).  

In October 2003, the Veteran applied to reopen his claim of 
service connection for incisional ventral hernia.  This claim 
was received at the RO on October 22, 2003.  In an August 
2004 rating decision, the RO granted service connection for 
incisional ventral hernia, effective on October 22, 2003.  

Here, the Board notes that the Veteran was awarded service 
connection for incisional ventral hernia effective on October 
22, 2003, which is the date of receipt of his application to 
reopen the previously denied claim.  Based on 38 U.S.C.A. § 
5110(a), therefore, the RO granted the earliest effective 
date for the grant of service connection permitted under the 
law.  38 C.F.R. § 3.400 (q),(r).  There is no evidence of a 
claim for incisional ventral hernia filed after the August 
1999 final RO decision and before the claim to reopen 
received on October 22, 2003.  

The Veteran testified before the Board that the material he 
submitted in support of his reopened claim in October 2003 
was the same as that he had submitted in support of the 
denied claim in 1991, and that he should accordingly be 
granted service connection for the earlier date.  However, 
while service connection was established for the Veteran's 
disability because the RO found that this condition is 
related to the Veteran's service, it does not follow from 
this, that the effective date of service connection should be 
the day following service, or in the veteran's case, the date 
of his first claim.  This interpretation would render 
meaningless the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Indeed, in Meeks v. West, 216 F.3d 1363, 
(Fed. Cir. 2000), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), addressing a similar 
argument, noted that the Veteran in that case "conflate[d] 
what are in fact two distinct issues, involving separate 
inquiries:  the determination of the date from which an award 
is effective, and the quantum of the award to which a Veteran 
is entitled."  Id. at 1366.  

In addition, records of the Veteran's treatment are not 
adequate to serve as a claim of service connection.  While it 
is true that any communication or action indicating an intent 
to apply for one or more benefits administered by VA may be 
considered an informal claim, see 38 C.F.R. § 3.155(a), 
"[t]he mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the Veteran" to 
seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The records of the 
Veteran's treatment prior to filing the claim, therefore, 
cannot by themselves serve as a claim of service connection.  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

For these reasons, the Board determines that an effective 
date earlier than October 22, 2003, for the grant of service 
connection for incisional ventral hernia is not warranted.  

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has adhesion scar 
tissue that is secondary to the his service-connected 
incisional ventral hernia.  

In this regard, the Board notes the Veteran's medical records 
indicate the Veteran, in a February 2008 treatment note, 
reported complaints of abdominal pain.  The physician 
indicated that this was more likely than not adhesions, and 
indicated that more testing would be done.  The Veteran was 
indicated to be having no trouble with his bowel movements.

A May 2008 treatment note also indicated the Veteran was 
indicated to have surgical adhesions, but that there was not 
much that could be done.  The Veteran was noted to deal with 
his pain with medication.

In order to determine whether the Veteran has adhesion scar 
tissue that is secondary to his service-connected incisional 
ventral hernia, the Veteran was afforded a VA examination 
dated in September 2008.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  On examination, the Veteran was noted to 
have a huge ventral abdominal hernia with scars of mid line 
hernia repair and retention sutures.  He was noted to have 
had six surgical repairs.  After examining the Veteran and 
his claims file, the examiner was asked whether the Veteran's 
claim of adhesions from incisional hernia was related to his 
service-connected surgical repair.  The examiner indicated an 
opinion in the negative, stating that the "[Veteran] has no 
history of intestinal obstruction or bowel adhesions." 

In light of the foregoing, the Board must deny the Veteran's 
claim.  The medical records in this case do not indicate that 
the Veteran had adhesions in service and the September 2008 
VA examiner indicated that adhesions were not related to the 
Veteran's service-connected incisional ventral hernia.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a disability 
that is the result of his military service or is secondary to 
his incisional ventral hernia.  The Veteran, however, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence of record, 
including the Veteran's testimony before the Board and his 
correspondence to VA.

The Veteran testified his VA attending physician informed him 
he has adhesion scars resulting from his hernia surgeries.  
He testified the adhesions scars are painful and unstable and 
impair his employment and his daily living.  However, the VA 
examination constitutes competent and uncontroverted medical 
evidence the Veteran does not have the claimed adhesion 
scars; the Board notes that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability, and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran testified he was informed by a VA physician that 
he has adhesion scars.  However, hearsay medical evidence 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).

On these facts, the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not for application in this case, and the claim of 
entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).  


ORDER

1.  An effective date earlier than October 22, 2003, for the 
grant of service connection for incisional ventral hernia is 
denied.

2.  Service connection for adhesion scar tissue is denied.




____________________________________________
J. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


